Citation Nr: 1111485	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-17 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from April 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This matter was originally before the Board in November 2009.  A Board decision held that a timely substantive appeal of the September 2006 RO decision was filed in June 2007.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  Thereafter, a March 2010 Board decision, found that new and material evidence was submitted and reopened the issue of entitlement to service connection for bilateral hearing loss.  The March 2010 Board decision also remanded this issue for additional development.  The Board again remanded this claim in November 2010 for further development.

On the Veteran's original VA Form 9, received in October 2007, he requested a Travel Board hearing at the Sioux Falls RO.  In a statement received in May 2008, the Veteran indicated that he wanted to withdraw his hearing request.  As such, the Veteran's hearing request is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.702(e) (2010).


FINDING OF FACT

The Veteran's hearing loss is not related to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.    

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not reflect complaints, diagnoses, or treatment for hearing loss.  He underwent his service separation examination at the end of May 1966, approximately 31/2 months prior to his actual discharge from service.  At this juncture, the Board would like to address the Veteran's arguments with respect to this examination.  He argues that it is not a valid indicator of his hearing ability upon discharge from service since it was conducted 31/2 months before discharge.  He also seems to doubt the veracity of the examination report.  However, the records clearly show that the examination was done for the purpose of elimination from service and that various administrative proceedings then took place in the summer of 1966 for the purpose of effectuating the discharge based on his poor performance.  The Board sees no irregularity in this course of events or any reason to question the veracity of the May 1966 examination.  

The May 1966 report indicates that the Veteran's ears were clinically evaluated as normal, and the Veteran denied having any ear trouble on the corresponding report of medical history.  Although the Veteran now argues he never underwent audiometric testing in May 1966, the results are shown on the examination report.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in this case conducted in 1966 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

On the report of a May 1966 audiological examination, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
n/a
5
LEFT
15
10
10
n/a
5

Speech recognition ability was not reported.  

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran did not have hearing loss during the 1966 separation examination.  The VA examiners in 2007 and 2010 commented that the Veteran's hearing was normal upon separation.  Although the 1966 findings were reported in ASA units by the VA examiner, the findings are still normal when converted to ISO units.  Those findings did not meet the definition of a hearing loss disability under 38 C.F.R. § 3.385, and hearing loss was not diagnosed at that time.

Despite the normal audiological findings in 1966, the Board accepts the Veteran's claim of exposure to acoustic trauma during service.  The Veteran's DD-214 reveals that his military occupational specialty (MOS) was Infantry Direct Fire Crewman.  Certainly, it is not unreasonable to assume that his MOS entailed loud noise from artillery and gunfire.   

The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the Veteran currently has bilateral sensorineural hearing loss of a level that is considered a disability under 38 C.F.R. § 3.385.  This is clearly shown in the VA audiological evaluations.  The Veteran asserts that he has had some level of decreased hearing acuity since service.  Lay statements from friends and relatives of the Veteran received in August 2006 indicated that the Veteran was most likely exposed to loud noise during his period of service.  One statement, from a former service member with a similar MOS, noted that the noise associated with that assignment often resulted in hearing impairment, and that the Veteran has a current hearing impairment.

The Veteran is certainly competent to report decreased hearing acuity, as it is a subjective complaint, and the other lay statements are also competent to the extent they report observable symptoms.  The Veteran's report of symptoms is also credible in light of the medical records obtained from the Indian Health Service.  Those records show:  (1) an audiogram conducted in January 1978 in connection with upcoming rhinoplasty surgery, with diagnosis of high frequency hearing loss, bilateral; and (2) a medical assessment done in September 1985 in connection with upcoming rhinoplasty surgery, showing a finding of high frequency hearing loss, left side (without accompanying audiogram).  These records support the Veteran's allegations of many years of decreased hearing acuity.

The remaining question, then, is whether that decreased hearing acuity is a result of his military service.  On that question, the medical opinions are clearly against the claim. 

During a March 2007 VA audiological examination, the Veteran indicated that he had been exposed to noise from artillery during service.  The examiner reviewed the claims file.  Although the examiner stated that it was more likely than not that the Veteran's tinnitus began during his period of active service, she opined that it was not likely that current hearing loss was related to in-service noise exposure.  In support of the opinion, the examiner noted that hearing loss due to acoustic trauma would have been recognizable at the time of exposure, and that hearing loss would not have progressed following the traumatic event or events.  

In March 2010, the Board remanded the claim, finding that the 2007 examination [erroneously misidentified as a 2006 examination at one place in the remand] was insufficient because it failed to consider the lay evidence that the Veteran had bilateral hearing loss since service, in spite of the service treatment records showing normal hearing at separation from service.  Also, to the extent the examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service, the report was insufficient as service connection could still be awarded for a post-service diagnosis of hearing loss.

Therefore, another examination was done in March 2010.  The examiner reviewed the claims file.  She also noted the fact that the Veteran's hearing acuity was within normal limits in 1966.  She elaborated, however, that there is no research to suggest delayed onset of hearing loss as a result of noise exposure, and, therefore, the Veteran's hearing loss was not incurred as a result of his military service.

In November 2010, the Board again remanded the claim, finding that the 2010 examination was insufficient because the opinion did not address the lay statements submitted in August 2006.  Therefore, in December 2010, the same examiner that conducted the March 2010 examination reviewed the claims file again, with specific attention to the lay statements.  She again reiterated that the Veteran's hearing acuity was normal in 1966, and she stated that the Institute of Medicine Report (and others) on noise exposure in the military concluded that, based upon current knowledge, noise induced hearing loss occurs immediately and does not have a delayed onset weeks, months, or years after the exposure event.  She considered the lay statements, but again concluded that the Veteran's hearing loss was not incurred as a result of his military service.  

There is no positive medical opinion linking the Veteran's hearing loss to his military service, and this claim must be denied.  The medical records showing hearing loss in 1978 and 1985 contained no opinion as to the etiology of the decreased hearing acuity shown at that time.  There were also no notations as to any noise exposure the Veteran may have had - military or otherwise.  With no positive etiology opinion and hearing loss first shown 12 years after service, these findings do not weigh in favor of the claim.  As for the hearing loss currently shown, as noted, the examiners have unequivocally concluded that it is not related to the Veteran's military service.  A rationale was provided, with citation to a scientific study to support the proposition, and there is no evidence to the contrary. 

The Veteran naturally disagrees with the medical opinions.  As noted above, he is certainly competent to report experiencing acoustic trauma during service and experiencing decreased hearing acuity thereafter.  Competency of the evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  In some situations, medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In this case, although he is a credible witness, his statements are outweighed by the opinions of record.  The VA examiner provided an underlying rationale for the negative opinion that addressed the normal course of hearing loss following acoustic trauma and how the Veteran's medical history deviated from that, leading her to conclude the hearing loss is not due to service.  The Veteran's statements to the contrary do not have sufficient probative value when weighed against the medical opinion.

Finally, the Veteran argues the medical opinion is flawed because he has never heard of alcohol abuse causing hearing loss, as he claims the examiner concluded.  That mischaracterizes the examiner's statements, however.  She did not state that the Veteran's history of alcohol abuse caused his hearing loss.  Rather, she stated that the speech recognition scores were not consistent with the audiometric findings and that this suggested a possible central/cognitive overlay due to alcohol abuse or factors such as malingering had affected those results.

Since the probative value of the negative medical opinions far outweighs the other evidence, there is no reasonable doubt to be resolved in this case.  That is, the evidence is not in a state of equipoise.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to service connection for the disability adjudicated by this decision.  Specifically, the discussion in June 2006 and October 2007 VCAA letters met the requirements of 38 C.F.R. § 3.159.  Although the letters also addressed the question of how to reopen a previously denied claim - a question already resolved in the Veteran's favor - both letters also informed him what the evidence must show to support a claim for service connection.  The letters informed him how VA establishes disability ratings and effective dates, once service connection is granted.  He was also informed of the evidence VA would obtain on his behalf.  

Although the 2007 letter was sent after adjudication of the claim, no prejudice to the Veteran resulted.  He received adequate notice in 2006 before the initial adjudication, and he has had more than sufficient opportunity to assist in developing his claim over the past five years.  He has never asserted that he did not understand what was needed to prevail.  Also, following the 2007 letter, the claim was readjudicated in supplemental statements of the case, most recently in January 2011.  All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the duty to assist, VA also obtained all available private and VA medical records identified by the Veteran.  His service treatment records are also in the claims file.  He was provided VA examinations for the purpose of obtaining medical opinions as to the etiology of his hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  [Incidentally, it is not necessary to discuss whether the examinations were adequate under the holdings of Martinak v. Nicholson, 21 Vet. App. 447 (2007), since this is a claim for service connection for hearing loss.]  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the 2007 and 2010 VA opinions, when considered together, were sufficient.  Each examiner reviewed the Veteran's claims file.  The 2010 examination along with the addendum considered all of the pertinent evidence of record, the statements of the appellant, and provided explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


